                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     No. 5: l 9-cv-348-BO
                                            <




MICHAEL HEIDBREDER,                                     )
                                                        )
        Plaintiff,                                      )
                                                        )
V.                                                      )                  ORDER
                                                        )
EPIC GAMES, INC. ,                                      )
                                                        )
        Defendant.                                      )


        This matter is before the Court on defendant 's motion to compel arbitration. [DE 11]. For

the reasons that follow, defendant 's motion [DE 11) is GRANTED.

                                           BACKGROUND

        Defendant Epic Games is the developer of Fortnite, a popular video game with millions of

players in the United States and around the world . Fortnite can be downloaded and played for free

by merely creating an Epic Games account with a name and valid email address, but users have

the option of making additional in-game purchases. DE 1, ~ 16. These in-game purchases require

a credit or debit card, the information for which is then stored by Epic Games. Id.   ~   17.

        Plaintiff is a Missouri resident and had an Epic Games account that was linked to his debit

card. Id.   ~~   11 - 12. Plaintiffs complaint alleges that despite assurances to users that the Epic

Games prioritized the security of user personal information, cyber vulnerabilities existed in

Fortnite's web infrastructure as early as November 2018 . Id.   ~   23 .

        Plaintiff alleges that defendant 's inadequate data security and Fortnite's cyber

vulnerabilities allowed hackers to breach user accounts and that plaintiff was a victim of such a

hack. Id.~~ 36-41. Specifically, between November 2018 and January 2019, plaintiffs debit card




            Case 5:19-cv-00348-BO Document 17 Filed 02/03/20 Page 1 of 9
associated with his Epic Games account was fraudulently charged for in-game purchases as a result

of the data breach. Id., 39. In response, plaintiff filed this putative class action in August 2019,

bringing both statutory and common law claims against Epic Games .

        Through the instant motion, defendant moves to compel plaintiff to arbitrate his claims

individually in accordance with the arbitration provision contained in a March 2019 End User

License Agreement ("EULA"). The EULA was agreed to by a user of plaintiff's Epic Games

account on March 15 , 2019.

        The arbitration provision contains additional features, including: (1) an agreement to

arbitrate on an individual basis only ; (2) a delegation clause granting the arbitrator the power to

determine whether a specific dispute is governed by the arbitration clause; (3) a venue selection

clause giving users the choice of venue between their home state or North Carolina; (4) Epic

Games's agreement to pay arbitration fees under $10,000, share costs after $10,000, and not seek

attorney's fees against users; and (5) a 30-day opt-out provision, giving users a 30-day window

after agreeing to the EULA to opt-out of the arbitration provision. Rein Deel. , Ex. B, § 12, DE 12-

1 (hereinafter "EULA § 12").

        Plaintiff opposes enforcement of the arbitration provision for three reasons . First, plaintiff

argues that he never agreed to the EULA on March 15 , 2019. Pl.'s Resp. at 7-11 , DE 15 . Rather,

it was his minor son, who lacked contractual capacity and now disaffirms the EULA, who clicked

"agree" to the terms of the EULA. Id. Second, plaintiff argues that the privacy-related data breach

claims are outside the scope of the arbitration provision. Id. at 11 - 15. Third, plaintiff claims that

the arbitration provision, the delegation clause, and the class action waiver are unconscionable. Id.

at 15- 20.




                                                  2

             Case 5:19-cv-00348-BO Document 17 Filed 02/03/20 Page 2 of 9
                                                DISCUSSION

          The Federal Arbitration Act ("FAA") "reflects a liberal federal policy favoring arbitration

agreements." Adkins v. Labor Ready, Inc., 303 F.3d 496 , 500 (4th Cir. 2002) (quotations

omitted). "Accordingly, due regard must be given to the federal policy favoring arbitration .... "

Id. (quotations omitted). A district court must stay proceedings and grant a motiori to compel

arbitration if the moving party proves: (1) the existence of a dispute between the parties, (2) a

written agreement that includes an arbitration provision which purports to cover the dispute, (3)

the relationship of the transaction, which is evidenced by the agreement, to interstate or foreign

commerce, and (4) the failure, neglect or refusal of the defendant to arbitrate the dispute." Id. at

500- 01. In addition, when determining whether the parties agreed to arbitrate, courts apply state

law principles governing contract formation. See, e.g. , Galloway v. Santander Consumer USA,

Inc. , 819 F.3d 79, 85 (4th Cir. 20 16).

          There is no dispute as to factors one, three, and four. At issue- and what is contested by

plaintiff- is that the arbitration provision contained in the EULA at issue is valid, enforceable,

and covers the claims in this case. The record is clear that a written EULA, containing the

arbitration provision at issue, was agreed to on March 15, 2019 by a user of plaintiff's Epic

Games account. Rein Deel.        ~   14, DE 12-1. But as mentioned above, plaintiff raises three

arguments for why it should not be enforced. The Court addresses each of these below.

Plaintiff's Minor Chi ld and the EULA

          Plaintiff first argues he never accepted the terms of the EULA. Instead, it was his minor

child, K.H. , who was playing Fortnite and agreed to the EULA on March 15 , 2019. Plaintiff

contends that K.H. lacked contractual capacity and now disaffirms the agreement. See K.H.

Deel. ,   ~   5, DE 15-2. This objection fails because under basic principles of principal-agent law,



                                                       3

               Case 5:19-cv-00348-BO Document 17 Filed 02/03/20 Page 3 of 9
K.H. was acting as plaintiffs agent and had both actual and apparent authority to agree to the

EULA and bind plaintiff.

       "Actual authority is that authority which the agent reasonably thinks he possesses .... "

Stainless Valve Co. v. Safefresh Techs., LLC, 231 N.C. App. 286, 290 (2013). Actual authority

may be implied from the specific facts and circumstances of the situation. Munn v. Haymount

Rehab. & Nursing Ctr., Inc., 208 N.C. App. 632, 638 (2010) . "Apparent authority is that

authority which the principal has held the agent out as possessing or which he has permitted the

agent to represent that he possesses." Heath v. Craighill, Rendleman, Ingle & Blythe, P.A., 97

N.C. App. 236 , 242 (1990) (quotations omitted). A principal's liability is determined by "what

authority the third person in the exercise of reasonable care was justified in believing that the

principal had, under the circumstances, conferred upon his agent. " Id. (quotations omitted).

       Under the FAA, whether an agent possesses actual or apparent authority to bind the

principal to an arbitration provision is "a question for a factfinder where the evidence is either

conflicting or admits of more than one inference." Berkeley Cty. Sch. Dist. v. Hub Int'! Ltd. , 944

F.3d 225 , 238 (4th Cir. 2019) (quotations omitted). In analyzing such questions, a court should

determine if there are genuine issues of material fact regarding the existence of the agreement to

arbitrate. See, e.g. , Chorley Enterprises, Inc. v. Dickey's Barbecue Restaurants, Inc., 807 F.3d

553,564 (4th Cir. 2015). Because an objective of 9 U.S .C . § 4 is to decide the arbitration issue

quickly- an objective which would otherwise be frustrated by "round after round" of

discovery- the procedures over discovery on a motion to compel arbitration are committed to

the " sound discretion" of the district court. See Berkeley Cty. Sch. Dist., 944 F.3d at 242. On this

point, the Court is satisfied with the number of exhibits and declarations submitted with the

parties' motions and finds that no additional discovery is warranted .



                                                  4

          Case 5:19-cv-00348-BO Document 17 Filed 02/03/20 Page 4 of 9
        The Court finds that there is no genuine issue of fact 1 as to whether K.H. acted with

actual and apparent authority- indeed, he did.

        With respect to implied actual authority, the evidence illustrates that K.H. used plaintiff's

Epic Games account with exclusivity, regul arity, and for such a duration that K.H. would have

reasonably believed he had the authority to click "agree" to the EULA terms. Plaintiff created the

Epic Games account in his name but did not himself play. Heibreder Deel. , ~~ 1-3, DE 15-1.

Instead , K.H. used the acco unt. Id.   ~   3. K.H. used plaintiff's account "every day" to play Fortnite

starting in November 2017 when the account was created. K.H. Deel. , ~~ 1-2, DE 15-2; Kelz

Deel. , Ex. A, DE 16-1. K.H. knew or had access to the login credentials for plaintiff's acco unt.

K.H. Deel.   ~   2, DE 15-2. Furthermore, the record contains no evidence that tends to show it was

umeasonable for K.H. to believe he had authority to agree to the EULA considering his regular

use. Put another way, the evidence demonstrates that plaintiff created an Epic Games account

and then gave K.H . free rein over the account for over a year. Under such circumstances, K.H.

reasonably believed he had the implied actual authority to click "agree" to the EULA. No

genuine issue of fact exists as to K.H.' s actual authority.

        With respect to apparent authority, the evidence demonstrates that defendant was justified

in believing that the user of plaintiff's Epic Games account possessed the authority to agree to

the EULA. Defendant had no reason to believe that the user of plaintiff's account was anyone

other than plaintiff- or someone to whom plaintiff gave authority over his account. Epic Games




1
  Buried in foo tnote 3 of his response, plaintiff references the FAA's provision for a summary
trial on the factual issue of the making of the arbitration agreement. Pl. ' s Resp. at 6. As the party
alleged to be "in default" of the arbitration agreement, plaintiff carries the burden to demand a
summary trial on the issues. 9 U.S.C. § 4. The Court finds that plaintiff's passing reference to the
summary trial provision does not constitute a formal demand, and consequently, that the Court
has the power to determine the issue. See id.
                                                       5

          Case 5:19-cv-00348-BO Document 17 Filed 02/03/20 Page 5 of 9
accounts are personalized, associated w ith specific names and email addresses. Users maintain

their own passwords. Se e K.H. Deel. , ~ 2. DE 15-2 . Defendant was therefore justified in

believing that the user of the account, who would have needed plaintiffs login credentials, had

the authority to agree to the EULA. No genuine issue of fact exists as to K.H. ' s apparent

authority.

        The Court finds that K.H. acted with implied actual and apparent authority when he

accepted the EULA and that plaintiff is bound to the agreement.

Scope of the Arbitration Provision

        Plaintiffs second argument is that the privacy-related claims against defendant are

outside the scope of the arbitration provision. Whether the claims fall within the scope of the

provision is not a question for this Court. " When the parties' contract delegates the arbitrability

question to an arbitrator, a court may not override the contract. In those circumstances, a court

possesses no power to decide the arbitrability issue." Henry Schein, Inc. v. Archer & White Sales,

Inc., 139 S. Ct. 524, 529 (2019) . The EULA in this case specifically states: " You and Epic agree

that whether a dispute is subject to arbitration under this Agreement will be determined by the

arbitrator rather than a court. " EULA§ 12.3.1. The Court must defer to the arbitrator as to the

question of the arbitration provision' s scope.

U nconscionabi Ii ty

        Plaintiffs fina l argument is that the arbitration agreement, delegation clause, and class

action waiver are unconscionable. "A party asserting that a contract is unconscionable must

prove both procedural and substantive unconscionability ." Tillman v. Commercial Credit Loans,

Inc., 362 N.C . 93 , 102 (2008). [P]rocedural unconscionability involves ' bargaining naughtiness '

in the form of unfair surprise, lack of meaningful choice, and an inequality of bargaining power. "



                                                  6

             Case 5:19-cv-00348-BO Document 17 Filed 02/03/20 Page 6 of 9
Id. at 103. "Substantive unconscionability, on the other hand, refers to harsh, one-sided, and

oppressive contract terms. " Id.

        Plaintiff contends that the EULA provisions at issue are unconscionable because

defendant is attempting to apply the agreement retroactively against injuries that already accrued.

Plaintiffs injuries occurred between November 2018 and January 2019 whereas the EULA was

presented and agreed to by plaintiff in March 2019. Plaintiff argues defendant knew about data

breaches, failed to provide notice, then foisted a new EULA upon plaintiff in March 2019 to

avoid liability, resulting in unfair surprise and lack of meaningful choice.

        Plaintiff does not satisfy either the procedural or substantive unconscionability prongs.

To start, arbitration agreements applied retroactivel y against claims that have already accrued are

enforceable if the clause ' s language is broad enough. See, e.g. , Levin v. Alms & Assocs., Inc., 634

F .3d 260 , 267- 68 (4th Cir. 2011 ). Whether this specific provision appli es to pre-existing claims,

as discussed above, is a question for the arbitrator. That said, the courts ' sanctioning of

retroactive arbitration agreements is re levant as it undermines plaintiffs specific emphasis on

retroactivity as a basis for unconscionability. See Pl. ' s Resp . at 18.

        Second, plaintiff greatly exaggerates the lack of notice and choice users were given with

respect to the arbitration provision at issue here. Prior to March 2019 , the parties were governed

by a previous EULA, which plaintiff agreed to when he created his Epic Games account. The

previous EULA stated in bold type: "Epic may issue an amended Agreement . .. at any time in

its discretion by posting the amended Agreement ... on its website or by providing you with

digital access to amended versions ... when you next access the Software. " Rein Deel. , Ex . A, §

14. This constitutes reasonable notice that defendant could amend the EULA terms. More

important, though, is that users had meaningful choice over the arbitration provision. Defendant



                                                     7

          Case 5:19-cv-00348-BO Document 17 Filed 02/03/20 Page 7 of 9
provided users a 30-day window after accepting the EULA to opt-out of the arbitration

provision. EULA§ 12.6. When presented with the new terms in March 2019 , plaintiff could

have exerci sed thi s opt-out ri ght or, simply, stopped playing the game if he objected to

arbitratio n.

         For substantive unconscionability , the terms at issue- the arbitration agreement,

delegation clause, and class-action waiver- are common terms in modern contracts that have

recently been sanctioned by the courts and can hardl y be considered substantivel y

unconscionable. See Schein, 139 S. Ct. 524(2019) (rejecting a "wholly gro undl ess" exception to

a delegation clause), and Epic Sys. Corp. v. Lewis, 138 S. Ct. 161 2 (20 18) (holding that the

  ational Labor Relation' s Act does not prohibit enforcement of a class arbitration waiver in

empl oyment contracts). Moreover, defend ant's arbi trati on provision contains other user-friendly

terms, including the opt-out ri ght, choice of venue, defendant pays arb itrati on costs, and

defendant waives the ri ght to seek fees and costs. EULA§ 12. The arbi trati on, delegation, and

class waiver provisions are neither procedurally nor substantively unconscionable.

         In sum, the Court finds that the arbitration provision is valid and enforceable. In

accordance with the delegation clause, whether the specific claims brought by plaintiff are

covered by the scope of the agreement is a question for the arbitrator. Pl aintiff is bound to

individually arbitrate hi s claims against defendant.

                                           CONCLUSION

         For the foregoing reasons, defendan t's motion [DE 11] is GRANTED. The proceedings

are STAYED and plaintiff is COMPELLED to indi vidually arbitrate hi s claims.




                                                   8

           Case 5:19-cv-00348-BO Document 17 Filed 02/03/20 Page 8 of 9
SO ORDERED, this _ _L
                    _ day of February, 2020.

                                     T~w.¥     NCEW.BOYLE    I

                                     CHIEF UNITED ST ATES DISTRICT JUDGE




                                         9

        Case 5:19-cv-00348-BO Document 17 Filed 02/03/20 Page 9 of 9
